DETAILED ACTION
This office action is in response to applicant’s amendments filed on 11/17/2021.
Currently claims 1-15 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the examiner would like to address one issue raised by the applicant in the previous office action.
Item #1
A. Issue raised by the applicant – Regarding claim 1, the applicant argued on page 3 of ‘Remarks’, “Because the alleged discharging circuit (M6) does not directly connect with the second node (340), there is not any ESD current path for the ESD current to flow from the 1/0 pad (150) to the first node through the alleged buck circuit (D2) and the alleged discharge transistor (M6)“.
B. Applicable rule – factual inquiries set forth in Graham v. John Deere Co. and MPEP 2114 (II) – Intended use.
C. Analysis – The examiner has a different view in this regard. Mack teaches that node N1 of the discharging transistor M6 is connected to VDD pad through diode D2. This is one option of an ESD device. In another option, node N1 of the discharging transistor M6 could be connected to Vdd pad directly. This is the option the applicant adopted. The examiner attributed the choice of one of the two options to “Intended use” of the ESD device. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Note: In order to address the amendment, in the current action, the examiner brought in a secondary art US 2018/0102642 A1 (Ting) which teaches that the discharge transistor being connected directly to Vdd Pad.

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

D. Conclusions – Mack teaches the limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0236447 A1 (Mack) and further in view of US 2009/0072315 A1 (Hodel) and US 2018/0102642 A1 (Ting).
Regarding claim 1, Mack discloses, an electrostatic discharge (ESD) circuit (400; Fig. 4; [0029]; i.e. ESD circuit) connected between an I/O pad (150; 
a buck circuit (comprising diode D2 of diode clamp circuit 310; Fig. 4; [0029]) comprising a forward path, wherein the forward path is connected between the I/O pad (150) and a second node (340; Fig. 4; [0029]; i.e. VDD pad),
a triggering circuit (425; Fig. 4; [0029]; i.e. driver circuit) connected between the second node (340) and the first node (330); and 
Note: Resistor R3 and capacitor C2 of the driver circuit 425 are connected between VDD pad 340 and ground pad 330. The transistors M4 and M5 are connected between VDD pad 340 and ground pad 330 through diode D2.
a discharging circuit (discharge transistor M6; Fig. 4; [0029]) connected with the first node (330), and connected with the triggering circuit (425), 

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

But Mack fails to teach explicitly, a bi-directional buck circuit comprising a forward path and a reverse path, 
wherein the forward path is connected between the I/O pad and a second node, and 
the discharging circuit directly connected with the second node;
wherein the forward path includes a plurality of diodes serially connected between the I/O pad and a second node, and
the reverse path includes at least one diode connected between the I/O pad and the second node; 
However, in analogous art, Hodel discloses, a bi-directional buck circuit (110; diode circuit; Fig. 2; [0038]) comprising a forward path (202; first diode sub-circuit; Fig. 2; [0038]) and a reverse path (204; second diode sub-circuit; Fig. 2; [0038]), 

wherein the forward path (202) includes a plurality of diodes (206) serially connected between the I/O pad (106; first terminal) and a second node (112; second terminal) (Fig. 2; [0038]);
the reverse path (204) includes at least one diode (208) connected between the I/O pad (106) and the second node (112) (Fig. 2; [0038]); 


    PNG
    media_image2.png
    538
    533
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mack and Hodel before him/her, to modify the teachings of an electrostatic discharge (ESD) circuit with a forward diode between I/O pad and VDD pad as taught by Mack and to include the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Mack and Hodel fails to teach explicitly, the discharging circuit directly connected with the second node;
However, in analogous art, Ting discloses, the discharging circuit (Mp-Mn combination; p-type and n-type transistors; Fig. 3; [0038]) directly connected with second node (250; supply voltage pad; Fig. 3; [0037]);
Note: Ting teaches in para. [0037] – [0040] that the top node of discharge transistor combination Mp-Mn is directly connected to supply voltage pad 250, similar to Mack. In Ting, the discharge transistor combination Mp-Mn is directly connected to first node (GND), 

    PNG
    media_image3.png
    561
    490
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mack, Hodel and Ting before him/her, to modify the teachings of an electrostatic discharge (ESD) circuit with a forward diode between I/O pad and VDD pad as taught by Mack and to include the teachings of discharging circuit directly connected with the supply voltage node as taught by Ting since the direct connection of discharge circuit to the  supply voltage node would facilitate sinking the enormous amount of ESD current very quickly through the discharge device during an ESD event. Absent this important teaching in Mack, a person with ordinary skill in the art would be motivated to reach out to Ting while forming an electrostatic discharge (ESD) circuit of Mack. The examiner notes that in In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of bi-directional buck circuit (antiparallel diode) comprising a forward path including a plurality of diodes serially connected between the I/O pad and a second node from Hodel, the combination of Mack, Hodel and Ting further teaches,
wherein when the I/O pad (150) receives a negative ESD zap, an ESD current flows from the first node (330) to the I/O pad (150) through the discharging circuit (transistor M6) and the reverse path (through diode 204 of Fig. 2 of Hodel Reference), 
wherein when the I/O pad (150) receives a positive ESD zap, the ESD current flows from the I/O pad (150) to the first node (330) through the forward path (through diode 202 of Fig. 2 of Hodel Reference) and the discharging circuit (transistor M6).  

    PNG
    media_image4.png
    481
    689
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    585
    533
    media_image5.png
    Greyscale

Regarding claim 2, the combination Mack, Hodel and Ting discloses, the ESD circuit as claimed in claim 1, wherein if a voltage of the I/O pad (150) 

Regarding claim 3, the combination Mack, Hodel and Ting discloses, the ESD circuit as claimed in claim 2, wherein if the voltage of the I/O pad (150) is higher than the voltage of the second node (340), the diodes (anti-parallel diodes using reverse diodes 204; Fig. 2; Hodel Reference) of the reverse path is reversely biased (this is the characteristics of a reverse biased diode) (Fig. 4; [0029]; Mack Reference).  See 103 motivation in claim 1.

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mack, Hodel and Ting as applied to claim 3 and further in view of US 2011/0310514 A1 (Huang).
Regarding claim 4, the combination of Mack, Hodel and Ting discloses, the ESD circuit as claimed in claim 3, wherein the discharging circuit comprises a main transistor (M6), wherein 
a first terminal (N1) of the main transistor (M6) is directly connected (using teaching from Ting Reference) with the second node (340) (Fig. 4; [0029]; Mack reference), 

a control terminal (gate, N8) of the main transistor (M6) is connected with the triggering circuit (425) (Fig. 4; [0029]; Mack reference), 

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

But the combination of Mack, Hodel and Ting fails to teach explicitly, the main transistor has a parasitic diode, a cathode terminal of the parasitic diode is connected with the first terminal of the main transistor, and an anode terminal of the parasitic diode is connected with the body terminal of the main transistor.  
However, in analogous art, Huang discloses, the main transistor (QDN; Fig. 6; [0020]; i.e. NMOS transistor) has a parasitic diode (DQDN; Fig. 6; [0020]; i.e. parasitic diode), 
QDN) is connected with the first terminal (drain terminal) of the main transistor (QDN) (Fig. 6; [0020]), and 
an anode terminal (bottom terminal) of the parasitic diode (DQDN) is connected with the body terminal (body and source terminal) of the main transistor (QDN) (Fig. 6; [0020]).  

    PNG
    media_image6.png
    574
    704
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mack, Hodel, Ting and Huang before him/her, to modify the teachings of an electrostatic discharge (ESD) circuit with an NMOS main transistor as taught by Mack and to include the teachings of an electrostatic discharge (ESD) circuit with an NMOS transistor with a parasitic diode as taught by Huang since a floating body NMOS transistor has a parasitic diode between its drain and source/body and absent this important teaching in Mack, a person 

Regarding claim 5, Mack discloses, the ESD circuit as claimed in claim 4, wherein the main transistor (M6) is an n-type transistor (NMOS) (Fig. 4; [0029], [0032]).  

Regarding claim 6, the combination of Mack, Hodel, Ting and Huang discloses, the ESD circuit as claimed in claim 4, wherein the triggering circuit (425; Fig. 4; [0029]; i.e. driver circuit) comprises: 
a first transistor (M4), wherein a first terminal (source) of the first transistor (M4) is directly connected (using the teaching from Ting Reference) with the second node (340) (Fig. 4; [0029]; Mack Reference), 
a second terminal (drain) of the first transistor (M4) is connected with a third node (N8), and 
a control terminal (gate) of the first transistor (M4) is connected with a fourth node (N7) (Fig. 4; [0029]; Mack Reference); 
a second transistor (M5), wherein a first terminal (drain) of the second transistor (M5) is connected with the third node (N8), 
a second terminal (source) of the second transistor (M5) is connected with the first node (330), and 
a control terminal (gate) of the second transistor (M5) is connected with the fourth node (N7) (Fig. 4; [0029]; Mack Reference); 

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

a resistor (R3), wherein a first terminal (N9) of the resistor (R3) is connected with the second node (340), and 
a second terminal (lower terminal) of the resistor (R3) is connected with the fourth node (N7) (Fig. 4; [0029]; Mack Reference); and 
3a capacitor (C2), wherein a first terminal (top terminal) of the capacitor (C2) is connected with the fourth node (N7), and 
a second terminal (lower terminal) of the capacitor (C2) is connected with the first node (330), 
wherein the third node (N8) is connected with the control terminal (gate terminal) of the main transistor (M6) (Fig. 4; [0029]; Mack Reference).


Regarding claim 9, the combination of Mack, Hodel, Ting and Huang discloses, the ESD circuit as claimed in claim 4, 
wherein when the I/O pad (150) receives a negative ESD zap, an ESD current flows from the first node (330) to the I/O pad (150) through the parasitic diode (DQDN; teaching from Huang) of the main transistor (M6) and the reverse path (through reverse diode 204; teaching from Hodel Reference), 
wherein when the I/O pad (150) receives a positive ESD zap, the ESD current flows from the I/O pad (150) to the first node (330) through the forward path (through forward diode 202; teaching from Hodel Reference) and a channel region of the main transistor (M6) (Fig. 4; [0029]; Mack Reference). See 103 rationale in claim 4.

    PNG
    media_image7.png
    481
    689
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    585
    533
    media_image8.png
    Greyscale


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2015/0311700 A1 (Lee) - An electrostatic discharge (ESD) protection circuit is disclosed including a first n-type transistor, a discharge acceleration circuit and a discharge time circuit. The first n-type transistor has a first terminal coupled to a supply voltage, a second terminal coupled to a reference voltage, and a gate, wherein the first n-type transistor couples the supply voltage to the reference voltage during an ESD event at an I/O pad.
2. US 2019/0081037 A1 (Abessolo) - An electrostatic discharge protection structure of an integrated circuit device is disclosed. The integrated circuit device comprising a radio frequency domain and a digital domain. The ESD protection structure further includes an intermediate domain located between the radio frequency domain and the digital domain that comprises at least one radio frequency, RF, passive or active device that exhibits an impedance characteristic that increases as a frequency of operation increases. 
3. US 2019/0237967 A1 (Knoedgen) - An overvoltage protection circuit for a transistor device is disclosed. The overvoltage protection circuit comprises a first pin coupled to a gate terminal of the transistor device, an electrostatic discharge protection circuit coupled between a second pin . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/23/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812